EXHIBIT 99.1 FIRSTSERVICE CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS Second Quarter June 30, 2014 Page 2 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars, except per share amounts) - in accordance with accounting principles generally accepted in the United States of America Three months ended June 30 Six months ended June 30 Revenues $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 6) Operating earnings Interest expense, net Other income, net (note 7) Earnings before income tax ) Income tax (note 8) ) Net earnings from continuing operations ) Net earnings (loss) from discontinued operations, net of income tax (note 5) Net earnings ) Non-controlling interest share of earnings (note 11) Non-controlling interest redemption increment (note 11) Net earnings (loss) attributable to Company ) ) Preferred share dividends - - Net earnings (loss) attributable to common shareholders $ $ ) $ $ ) Net earnings (loss) per common share (note 12) Basic Continuing operations $ $ ) $ $ ) Discontinued operations ) - ) ) $ $ ) $ $ ) Diluted Continuing operations $ $ ) $ $ ) Discontinued operations ) - ) ) $ $ ) $ $ ) The accompanying notes are an integral part of these financial statements. Page3 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended June 30 Six months ended June 30 Net earnings $ ) Foreign currency translation gain (loss) Comprehensive earnings ) ) Less: Comprehensive earnings attributable to non-controlling shareholders Comprehensive earnings (loss) attributable to Company $ $ ) $ $ ) The accompanying notes are an integral part of these financial statements. Page 4 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America June 30, 2014 December 31, 2013 Assets Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $26,300 (December 31, 2013 - $25,534) Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current Liabilities Accounts payable $ $ Accrued liabilities Income taxes payable Unearned revenues Long-term debt - current (note 9) Contingent acquisition consideration - current (note 10) Deferred income tax Long-term debt - non-current (note 9) Contingent acquisition consideration (note 10) Other liabilities Deferred income tax Redeemable non-controlling interests (note 11) Shareholders' equity Common shares Contributed surplus Deficit ) ) Accumulated other comprehensive earnings Total Company shareholders' equity Non-controlling interests Total shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. Page5 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands of US dollars, except share information) Common shares Accumulated Issued and outstanding shares Amount Contributed surplus Deficit other comprehensive earnings Non- controlling interests Total shareholders' equity Balance, December 31, 2013 $ $ $ ) $ $ $ Net earnings - Other comprehensive earnings - ) - ) Other comprehensive earningsattributable to NCI - NCI share of earnings - - - ) - ) NCI redemption increment - - - ) - - ) Distributions to NCI - ) ) Acquisition of businesses, net - 45 45 Subsidiaries’ equity transactions - - ) - - - ) Subordinate Voting Shares: Stock option expense - Stock options exercised ) - - - Tax benefit on optionsexercised - Dividends - - - ) - - ) Purchased for cancellation ) ) - ) - - ) Balance, June 30, 2014 $ $ $ ) $ $ $ The accompanying notes are an integral part of these financial statements. Page6 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended June 30 Six months ended June 30 Cash provided by (used in) Operating activities Net earnings $ ) Items not affecting cash: Depreciation and amortization Deferred income tax ) Other Changes in non-cash working capital: Accounts receivable ) ) Inventories ) ) ) Prepaid expenses and other current assets ) ) ) Payables and accruals ) ) ) Unearned revenues Other liabilities ) Contingent acquisition consideration - - ) - Net cash provided by (used in) operating activities ) ) Investing activities Acquisitions of businesses, net of cash acquired (note 4) Purchases of fixed assets ) Other investing activities ) ) ) Net cash used in investing activities ) Financing activities Increase in long-term debt Repayment of long-term debt ) Purchases of non-controlling interests ) Contingent acquisition consideration ) - ) ) Proceeds received on exercise of options Incremental tax benefit on stock options exercised Dividends paid to preferred shareholders - ) - ) Dividends paid to common shareholders ) - ) - Distributions paid to non-controlling interests ) Repurchases of Subordinate Voting Shares ) - ) - Redemption of Preferred Shares - ) - ) Net cash provided by financing activities Effect of exchange rate changes on cash ) ) ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes are an integral part of these financial statements. Page 7 of 12 FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 (Unaudited) (in thousands of US dollars, except per share amounts) 1.DESCRIPTION OF THE BUSINESS – FirstService Corporation (the “Company”) is a provider of real estate-related services to commercial, institutional and residential customers in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Real Estate (“RRE”) Services and Property Services.The Company principally operates as Colliers International within CRE; FirstService Residential and American Pool Enterprises within RRE; and Paul Davis Restoration, California Closets, Certa Pro Painters and Service America within Property Services. 2.SUMMARY OF PRESENTATION – These Interim Condensed Consolidated Financial Statements (the “Financial Statements”) have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These Financial Statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2013. These Financial Statements follow the same accounting policies as the most recent audited consolidated financial statements.In the opinion of management, the Financial Statements contain all adjustments necessary to a fair statement of the financial position of the Company as at June 30, 2014 and the results of operations and its cash flows for the three and six month periods ended June 30, 2014.All such adjustments are of a normal recurring nature.The results of operations for the three and six month periods ended June 30, 2014 are not necessarily indicative of the results to be expected for the year ending December 31, 2014. The operating segment results have been revised to report the Service America operations in Property Services for all periods presented. Service America was previously reported in the RRE segment. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (the “Update”). The Update clarifies the principles for recognizing revenue and develops a common revenue standard for US GAAP and International Financial Reporting Standards. The Update is effective for the Company on January 1, 2017. The Company is currently assessing the impact of the Update on its financial position and results of operations. 4.ACQUISITIONS – In the six months ended June 30, 2014, the Company acquired controlling interests in seven businesses, four in the CRE segment, one in the RRE segment and two in the Property Services segment.In the CRE segment, the Company acquired controlling interests in regional firms in the UK, Canada, and New Zealand, expanding FirstService’s geographic presence in these markets. In the RRE segment, the Company acquired a firm operating in New York City.In the Property Services segment, the Company acquired a national franchisor providing restoration services in Canada, as well as a California Closets franchise in Florida which will be operated as a Company-owned location. The acquisition date fair value of consideration transferred was as follows: cash of $47,776 (net of cash acquired of $6,836), notes payable of $3,814, and contingent consideration of $14,547 (2013 - cash of $34,688 and contingent consideration of $7,258). The purchase price allocations are not yet complete, pending final determination of the fair value of assets acquired. These acquisitions were accounted for by the purchase method of accounting for business combinations and accordingly, the consolidated statements of earnings do not include any revenues or expenses related to these acquisitions prior to their respective closing dates. Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition.The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period. If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil. Page8 of 12 Unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period.The fair value recorded on the consolidated balance sheet as at June 30, 2014 was $23,478 (see note 10).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $32,008 to a maximum of $37,657. The contingencies will expire during the period extending to June 2018.During the six months ended June 30, 2014, $25,814 was paid with reference to such contingent consideration (2013 - $563). 5.DISPOSALS – In April 2014, the Company completed the sale of its REO rental operation for cash consideration of $1,500. The pre-tax loss on disposal was $2,699, before income tax expense of $268 resulting in a net loss of $2,967. Discontinued operations include three businesses (i) Field Asset Services (previously in the Property Services segment), sold in September 2013, (ii) the REO rental operation (previously in the Residential Real Estate Services segment), and (iii) a U.S.-based commercial real estate consulting operation (previously in the Commercial Real Estate Services segment), which was sold in July 2014 for gross proceeds of $12,100 and an after-tax gain on sale of approximately $3,000. For the six months ended June 30, 2014, revenues from discontinued operations were $10,133 (2013 - $56,865) and the net loss, including the loss on sale of REO rental, was $2,160 (2013 - net loss of $209). The assets and liabilities held for sale as of June 30, 2014 were as follows: Current assets $ Non-current assets Total assets $ Current liabilities $ Non-current liabilities Total liabilities $ 6.ACQUISITION-RELATED ITEMS - Acquisition-related expense is comprised of the following: Three months ended June 30 Six months ended
